Citation Nr: 0843186	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-18 678	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active service from November 1975 to December 
1978, and subsequent service in the Marine and Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO denied service connection for PTSD.  The veteran filed 
a notice of disagreement (NOD) in August 2005, and the RO 
issued a statement of the case (SOC) in May 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.

On the Form 9, the veteran indicated that he desired a 
hearing before a Veterans Law Judge at the RO, and 
subsequently indicated that he instead desired a 
videoconference hearing.  However, in an August 2008 letter, 
the veteran wrote that he would not attend such hearing.  The 
veteran's hearing request is therefore considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2008).

In August 2006 and June 2008, the RO issued supplemental SOCs 
(SSOCs) reflecting the continued denial of the claim.

The Board notes that the American Legion previously 
represented the veteran in this appeal.  In October 2006, the 
Board received a letter from private attorney Elliott B. 
Edley, with an enclosed retainer agreement indicating that he 
would be representing the veteran with regard to his claim 
for VA benefits.  In an August 2008 letter, the veteran 
indicated that he had retained "attorney Joseph R. Moore" to 
represent him, but that letter was not accompanied by a 
letter from that individual on his letterhead or other 
indication that he was authorized to represent the veteran.  
See 38 C.F.R. § 20.603 (2008).
 
On September 17, 2008, the Board issued a decision continuing 
the denial of service connection for PTSD.  In that decision, 
the Board recognized Elliot B. Edley as the veteran's 
representative, and did not recognize a valid change in 
representation with respect to private attorney Joseph R. 
Moore.   

In August 2008, a letter from Joseph R. Moore was received by 
the RO via facsimile.  Attached to the letter was an 
Appointment of Individual as Claimant's Representative, VA 
Form 21-22a, signed by the veteran and appointing Mr. Moore 
as his representative.  Also submitted was a July 2008 letter 
from Dr. McNicholas, the veteran's treating psychiatrist at 
the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  
This evidence was not before the Board when it issued its 
September 2008 decision.  Therefore, the veteran's 
representative has requested that the September 2008 decision 
be vacated.  

As a final preliminary matter, the Board notes that the July 
2008 letter from Dr. McNicholas was submitted without a 
waiver of initial RO review.  See 38 C.F.R. 
§ 20.1304 (2008).  However, as will be explained in greater 
detail below, because this evidence is duplicative of the 
evidence previously submitted regarding the veteran's 
diagnoses of PTSD and relationship to service, a waiver of RO 
jurisdiction is not required.  See 38 C.F.R. § 20.1304 
(2008).  


FINDINGS OF FACT

1.  The veteran's current representative was not notified of 
the September 17, 2008, Board decision.  

2.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

3.  While the veteran has been diagnosed with PTSD as due to 
his claimed in-service sexual assault, there is no credible 
supporting evidence that the claimed in-service assault 
actually occurred, and the veteran indicated that he did not 
tell anyone about the assault until recently, thus rendering 
ineffective any further attempt to independently corroborate 
the occurrence of this experience.




CONCLUSIONS OF LAW

1.  The appellant was denied due process by the issuance of 
the September 17, 2008, Board decision.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.904 (2008).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. 
§ 20.904 (2008).

On September 17, 2008, the Board denied the appellant's claim 
for service connection for PTSD and sent notice of the 
decision to the veteran's previous representative, Elliott B. 
Bradley.  Prior to that decision, the veteran had changed his 
representation to Joseph R. Moore as evidenced by an 
Appointment of Claimant's Representative, VA Form 21-22a, 
submitted to the RO in August 2008.  Unfortunately, this 
change in representation was not before the Board when it 
issued its September 2008 decision, and the veteran's current 
representative was not notified of the decision in accordance 
to 38 U.S.C.A. § 7104(e) (West 2002).  Because this denies 
the veteran due process of law, the Board's September 2008 
decision should be vacated on these grounds.  The Board must 
therefore vacate the September 17, 2008 Board decision, and 
enter a new decision addressing the claim on appeal.  




II.  Service Connection for PTSD

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2005 pre-rating letter and a December 
2006 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for service connection for PTSD, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Each letter also included a specific request that the veteran 
furnish pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The December 2006 letter also informed the veteran 
how disability ratings and effective dates are assigned, as 
well as the type of evidence that impacts those 
determinations.  In addition, enclosed with each letter was a 
questionnaire requesting information regarding the veteran's 
claimed in-service personal assault stressor, and the July 
2006 letter included a request that the veteran identify 
possible alternative sources of information regarding his 
claimed in service personal assault, consistent with 38 
C.F.R. § 3.304(f)(3) discussed below.

After issuance of each notice described above, and 
opportunity for the veteran to respond, the June 2008 SSOC 
reflects readjudication of the claim.  Hence, while most of 
the notice was provided to the veteran after the July 2005 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of the post-rating notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, VA 
outpatient treatment (VAOPT) records, and the May 2005 report 
of a VA psychiatric examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and his representatives, 
on his behalf.

The Board also finds that no further RO action to further 
develop the record prior to appellate consideration is 
warranted.  In this regard, the Board notes that action to 
obtain the veteran has indicated that he is receiving Social 
Security Administration (SSA) disability payments based on a 
psychiatric disability, but such records have not been 
obtained and associated with the claims file.  However, as 
discussed below, the evidence reflects that the veteran has 
been diagnosed with PTSD based on his claimed in-service 
sexual assault and the only remaining issue is whether there 
is corroboration of this claimed in-service stressful event.  
As the records relating to SSA's disability determination 
thus have no bearing on the dispositive issue on appeal, and 
neither the veteran nor his attorney have asserted otherwise, 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources with no benefit 
flowing to the veteran, and is thus not appropriate.  See 38 
U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2008); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

As noted by the veteran and his representatives, various 
medical records, to include VAOPT notes and letters from VA 
psychiatrists, reflect diagnoses of PTSD based on the 
veteran's claimed in-service sexual assault.  Those diagnoses 
notwithstanding, the Board finds that this claim must fail 
because another essential criterion for establishing service 
connection for PTSD - credible evidence that a claimed 
stressor actually occurred - is not met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. 3.304(f)(1) (2008); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

The veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy or that his 
alleged stressor was combat related.  As such, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence his claimed in-service stressor is required.

In his written statements, the veteran has asserted that, 
during Marine Boot Camp on Paris Island, a sergeant forced 
him to perform oral sex.

Thus, the present case falls within the category of 
situations, to include allegations of sexual assault, in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the veteran alleges.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 
C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 
11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD 
Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3) (2008).

Considering the pertinent evidence in light of the above, the 
Board finds that there is no credible supporting evidence 
that the veteran's alleged in-service personal assault 
actually occurred.

The veteran's service medical records and service personnel 
records do not reflect that the veteran was ever received 
psychiatric counseling after a personal assault, sexual or 
otherwise, nor do they show that he ever reported, even 
obliquely, having been the victim of an incident of the type 
described in his stressor statements.  There is no separation 
examination report; however, the service medical reports and 
October 1968 medical board report prepared within two months 
of separation reflect only that the veteran experienced 
significant right shoulder problems, and other, non-
psychiatric problems, but was ultimately found to be fit to 
return to full duty.  Thus, the current evidence does not 
corroborate the occurrence of the veteran's claimed stressor.

Moreover, no further development in this regard is warranted.  
Although the veteran identified the name of the sergeant 
involved in the assault and identified the date and place 
that it occurred, he did not indicate that he ever reported 
this incident.  Significantly, the veteran stated during the 
May 2005 VA examination that he did not tell anyone about 
this assault until three months previously.  Thus, further 
attempt to independently corroborate the claimed stressor 
would be ineffective, because the veteran has himself 
indicated that there would be no record of the unreported 
incident, and there is otherwise no indication of a 
possibility that such a record, to include a record of the 
type listed in 38 C.F.R. § 3.304(f)(3), exists.

The Board notes that, while the diagnoses of PTSD have been 
based on the veteran's description of an in-service sexual 
assault, these diagnoses were based on an account of an 
unverified stressor reported by the veteran.  The July 2008 
letter from Dr. McNicholas reiterates that the veteran meets 
the criteria for PTSD based on a sexual assault during 
military service and is duplicative of the evidence 
previously submitted.  However, as indicated, the record is 
devoid of evidence that actually corroborates the occurrence 
of the veteran's claimed in-service sexual assault, and such 
cannot consist solely of such after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.

As there is no credible supporting evidence that the claimed 
in-service stressor occurred-an essential criterion for 
establishing service connection for PTSD-the veteran cannot 
meet the requirements of 38 C.F.R. § 3.304(f).  Hence, 
discussion of the remaining criteria for service connection 
for PTSD set forth in the governing regulation is 
unnecessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Under these circumstances, 
however, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The September 17, 2008, Board decision is vacated.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


